Case: 14-60410      Document: 00512973166         Page: 1    Date Filed: 03/18/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-60410
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          March 18, 2015
IRIS MUJICA TOLEDO,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Petitioner

v.

ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A097 537 635


Before DAVIS, CLEMENT, and COSTA, Circuit Judges.
PER CURIAM: *
       Iris Mujica Toledo, a native and citizen of Paraguay, seeks review of an
order of the Board of Immigration Appeals (BIA) denying her applications for
withholding of removal and protection under the Convention Against Torture
(CAT). Toledo contends that the BIA erred in deferring to the immigration
judge’s    adverse    credibility   determination       given    the   testimonial             and
documentary evidence contained in the record. Toledo also argues that she


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-60410     Document: 00512973166     Page: 2   Date Filed: 03/18/2015


                                  No. 14-60410

proved that she was persecuted due to nationality and membership in a
particular social group of family.
      Before the BIA, Toledo only challenged the immigration judge’s adverse
credibility determination.     As the BIA noted, Toledo failed to offer any
“substantive arguments” challenging the immigration judge’s alternative
decision that, even if Toledo were deemed credible, she failed to establish that
a central reason she was targeted by her assailants was due to a statutorily
protected ground. See Tamara-Gomez v. Gonzales, 447 F.3d 343, 349-50 (5th
Cir. 2006). Thus, as she failed to exhaust the immigration judge’s alternative
decision for denying withholding of removal, we lack jurisdiction to consider it.
See Omari v. Holder, 562 F.3d 314, 318 (5th Cir. 2009).
      Before this court, Toledo does not raise her claim for relief under the
CAT. It is thus deemed abandoned. See Soadjede v. Ashcroft, 324 F.3d 830,
833 (5th Cir. 2003).
      DENIED      IN   PART;    DISMISSED        IN   PART   FOR     LACK     OF
JURISDICTION.




                                       2